Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amou et al. (US 2009/0266591 A1) in view of the evidence of Fujiwara et al. (US 2010/0218982 A1). 
Regarding Claim 1, Amou discloses a prepreg comprising a quartz glass cloth and a thermosetting resin composition (Abstract), wherein the resin composition comprises a polyphenylene ether such as OPE2St which is modified with styrene groups on both terminals (para 0055, lines 3-5), and at least one crosslinking component selected from polybutadiene, polyfunctional styrene, and bismaleimide (para 0009(5); para 0053), which are crosslinkable curing agents having an unsaturated carbon-carbon double bond. 
Amou further discloses the prepreg comprises a silane coupling agent having an unsaturated carbon-carbon double bond (para 0031). 
Example 6 (Table 4) discloses 47 parts polyphenylene ether, OPE2St, and 20 parts polyfunctional styrene (i.e. 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent). Example 6 also discloses the silane coupling agent KBM503 (para 0055, lines 13-14) comprises 0.03% of the resin composition (0.1/363.15), while the resin composition content of the prepreg is 55 wt%. Therefore, the silane coupling agent is 0.015 wt% with respect to the prepreg. 
Likewise, Example 7 (Table 5) discloses 47 parts polyphenylene ether, OPE2St, and 20 parts bismaleimide (i.e. 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent). Example 7 also discloses the silane coupling agent KBM503 (para 0055, lines 13-14) comprises 0.03% of the resin composition (0.1/363.25), while the resin composition content of the prepreg is 55 wt%. Therefore, the silane coupling agent is 0.015 wt% with respect to the prepreg. 
Amou further discloses the dielectric loss tangent of the prepreg is preferable 0.003 or less at 10GHz (para 0032), while the dielectric loss tangent of the prepregs in Example 6 is 0.0009 and Example 7 is 0.0014 (Table 2).
Amou further discloses the fibers of the quartz glass cloth being “opened” (para 0027). This is the same treatment process disclosed in the present invention to adjust air permeability (specification, para 0085). While Amou does not explicitly disclose the quartz glass cloth having air permeability of 200 cm3/cm2/sec or less, since Amou discloses quart glass cloth being subjected to the same opening process as that disclosed in the present invention, the quartz glass cloth would inherently have the same permeability as claimed, absent evidence to the contrary.
Regarding Claim 2, Amou discloses all the limitations of the present invention according to Claim 1 above, including that the crosslinkable curing agent is selected from polybutadiene, polyfunctional styrene, and bismaleimide (para 0009(5); para 0053).
Regarding Claims 3 and 4, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the silane coupling agent may be γ-methacryloxypropyldimethoxysilane, γ-methacryloxypropyltrimethoxysilane, or γ-methacryloxypropyltriethoxysilane , which have at least one methacrylic group; or vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris(β-methoxyethoxy)silane, or p-styryltrimethoxysilane, which have at least one vinyl group (para 0031). The silane coupling agent used in the Examples 6 and 7 is KBM-503, γ-methacryloxypropyldimethoxysilane, which has a methacrylic group (para 0055, lines 13-14).
Regarding Claim 5, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the resin composition comprises silicon dioxide SO25R (Tables 4 and 5), which as evidenced by Fujiwara is a silica inorganic filler (para 0068).
Regarding Claim 6, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the quartz glass cloth is surface treated with the silane coupling agent (para 0031, lines 1-3).
Regarding Claim 7, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses using OPE2St as the polyphenylene ether, which has styrene groups (vinyl benzene) on both terminals (para 0055, lines 3-5).
Regarding Claim 8, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the prepreg can be used as an insulating layer in a laminate comprising a metal foil disposed on the prepreg (para 0048, lines 1-9).
Regarding Claim 9, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses a printed wiring board comprising conductor wiring on an insulating layer made of a cured product of the prepreg (para 0009(12)).
Response to Arguments
Applicant's arguments filed 12/20/2022 have been fully considered but they are not persuasive.
Applicant argues that Amou does not disclose the quartz glass cloth having the claimed air permeability. Applicant argues that Amou teaches using a quartz glass cloth having a low fiber density, which would yield a high air permeability.
However, Applicant provides no evidence that the low fiber density quartz glass cloth of Amou would not have an air permeability within the claimed range. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the air permeability of the quartz glass cloth must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, since Amou discloses quart glass cloth being subjected to the same opening process as that disclosed in the present invention, the quartz glass cloth would inherently have the same permeability as claimed, absent evidence to the contrary (see para 10 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787